LEGISLATOR CHANGING DISTRICT OF RESIDENCE If a duly elected member of the Oklahoma State Legislature moves from the district from which elected and resides in the state in another district, he does not qualify to represent the district from which elected.  The Attorney General has considered your request for an official opinion wherein you state: "If a duly elected member of the Oklahoma State Legislature moves from the district from which elected and establishes residence in the state in another district, does he qualify to represent his district until expiration of the term for which elected ?" Oklahoma Constitution, Article V, Section 17 provides: "Members of the Senate shall be at least twenty-five years of age, and members of the House of Representatives twenty-one years of age at the time of their election. They shall be qualified electors in their respective counties or districts and shall reside in their respective counties or districts during their term of office." (Emphasis added) The plain meaning of this language is that the requirement of residence continues during the term of office. See Johnson v. State Election Board of Oklahoma, 370 P.2d 551; Stafford v. State Election Board, 203 Okl. 132,218 P.2d 617.  It is therefore the opinion of the Attorney General that if a duly elected member of the Oklahoma State Legislature moves from the district from which elected and resides in the state in another district, he does not qualify to represent the district from which elected.  (W. Howard O'Bryan Jr.)